647 F.3d 534 (2011)
Ricky D. FOX, Plaintiff-Appellant,
v.
Billy Ray VICE, Chief of Police for the Town of Vinton; Town of Vinton, Defendants-Appellees.
No. 08-31135.
United States Court of Appeals, Fifth Circuit.
July 20, 2011.
Deborah Ann Pearce, Law Offices of Deborah Pearce, New Orleans, LA, Randall Earl Hart, Broussard & Hart, L.L.C., Lake Charles, LA, E. Joshua Rosenkranz, Orrick, Herrington & Sutcliffe, L.L.P., New York City, for Plaintiff-Appellant.
Christopher Paul Ieyoub, Plauche, Smith & Nieset, L.L.C., Lake Charles, LA, John Mark Miller, Joseph Bath Stamey, Stamey & Miller, L.L.C., Natchitoches, LA, for Defendants-Appellees.
Before REAVLEY, CLEMENT and SOUTHWICK, Circuit Judges.
Prior report: 2008 WL 4386880.
PER CURIAM:
This court's judgment at 594 F.3d 423, holding that attorney's fees for defense of Fox's frivolous claim were recoverable because they could not be separated from fees for defense of the continuing state claim, has been vacated by the Supreme Court, holding that the defendant may receive only the fees that would not have been paid but for the frivolous claim. Those fees that the defendant would have incurred to defend against the continuing state claim may not be recovered under 42 U.S.C. § 1988. Fox v. Vice, ___ U.S. ___, 131 S.Ct. 2205, 180 L.Ed.2d 45 (2011).
Consequently, the district court's judgment is reversed and the case is remanded to the district court for reconsideration.
REVERSED AND REMANDED.